Citation Nr: 0708031	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-06 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to asbestos exposure.

2.  Entitlement to service connection for colon cancer, 
claimed as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to October 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the San Diego, California 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a March 2003 rating decision, the 
RO denied service connection for asthma.  In a January 2005 
decision, the RO denied service connection for colon cancer, 
claimed as secondary to asbestos exposure.

In a March 2006 decision, the Board remanded for further 
development the claims for service connection for asthma and 
colon cancer.  In an April 2005 statement, the veteran had 
inquired whether exposure to Agent Orange supported any of 
his claims.  In the March 2006 remand, the Board directed the 
RO to respond to the veteran's inquiry, by asking the veteran 
to clarify whether he was claiming service connection for any 
disability as a result of exposure to an herbicide agent such 
as Agent Orange.  In an April 2006 letter, the RO asked the 
veteran for this clarification.  In an April 2006 response, 
the veteran seemed to indicate that his colon cancer and the 
removal of his left kidney could be related to his exposure 
to herbicides during service.  The veteran's response raised 
claims for service connection for colon cancer, and for a 
left kidney disorder that resulted in resection, both claimed 
as secondary to herbicide exposure.  The RO has not yet 
addressed those claims, and the Board refers those claims to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran experienced breathing difficulty during 
service, and received emergency treatment for asthma soon 
after retirement from service.

3.  The veteran reports exposure to asbestos aboard ships and 
in shipyards during his Navy service.

4.  The veteran was diagnosed with colon cancer in 1994, many 
years after service.

5.  Medical opinion against a link between asbestos exposure 
and the veteran's colon cancer is more persuasive than 
medical opinion supporting such a link.


CONCLUSIONS OF LAW

1.  The veteran's asthma was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran's colon cancer was not incurred or aggravated 
in service, and did not develop as a result of asbestos 
exposure during service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
October 2002, March 2004, July 2005, and April 2006.  Those 
notices informed the veteran of the type of information and 
evidence that was needed to substantiate claims for service 
connection, and informed the veteran how VA determines the 
disability rating and effective date for disabilities for 
which service connection is granted.  For the claims on 
appeal before the Board, VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
those claims.  The Board finds that VA has adequately 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, the Board finds such error to be harmless error that 
would not reasonably affect the outcome of the veteran's 
claims.



Service Connection for Asthma

The veteran contends that he has asthma that began during 
service or developed as a result of exposure during service 
to asbestos.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran has reported that he began to have problems 
breathing during service.  He relates that a few days after 
his retirement from service, he had an episode of severe 
trouble breathing.  He indicates that he was taken to a 
hospital emergency room, and the doctor who treated him told 
him that he had asthma.

The veteran's service medical records show outpatient 
treatment in May 1972, when the veteran reported coughing up 
fuzzy black spots in phlegm.  In December 1972, the veteran 
was seen for a cold.  The report of the veteran's September 
1976 separation examination indicates that the veteran 
reported having breathing problems, usually at heights.

In a 2006 statement, the veteran's spouse indicated that she 
had met the veteran in 1972 and married him in 1973.  She 
wrote that she was aware from that period forward of the 
veteran's problems with shortness of breath.  She stated 
during those years he used nonprescription asthma medication.  
She described the incident in October 1976, a few days after 
the veteran's retirement from service, when the veteran had 
severe difficulty breathing, and was taken to a hospital 
emergency room, where he was treated for an asthma attack.  
She reported that he had continued to receive treatment for 
asthma since that period.

The veteran submitted statements, dated in 2006, from Mr. D. 
L. and Ms. M. L., family friends who wrote that they were 
present when the veteran had the severe asthma attack in 
October 1976.  Mr. L. indicated that he drove the veteran to 
the emergency room, and that the veteran told him that he had 
been given breathing medication.

The veteran was unable to obtain records of medical treatment 
he received after service in the 1970s and 1980s.  In 
February 2005, Ms. C. B. M. wrote that in the 1980s she had 
recommended to the veteran Dr. M., an allergy specialist whom 
she had seen.  Ms. M stated that she was aware that the 
veteran received treatment from Dr. M. for several years.  
The veteran's claims file contain medical records dated from 
the early 1990s forward.  Those records show a history of 
asthma and ongoing treatment for asthma.

The veteran's service medical records show some history of 
breathing difficulty, including the veteran's report of such 
difficulty on his separation examination.  Persons who knew 
the veteran during and shortly after service have 
corroborated the veteran's account of having breathing 
problems during service, and a severe asthma attack within 
days after retirement from service.  The available medical 
records show ongoing asthma.  The assembled evidence supports 
the veteran's statements that he had breathing problems 
during service, an asthma diagnosis soon after service, and 
ongoing asthma thereafter.  The Board therefore grants 
service connection for asthma.

Service Connection for Colon Cancer

The veteran contends that he developed colon cancer as a 
result of exposure during his Navy service to asbestos.  He 
states that he had exposure to asbestos generally in his 
extensive service aboard ships and in shipyards, and 
particularly when he was around the spraying of asbestos on 
pipes, and when he installed asbestos tile on the decks of 
ships.  The veteran has submitted documents showing that he 
is a party in civil litigation regarding exposure to asbestos 
and the subsequent development of asbestos-related illness.

The veteran received treatment for colon cancer in 1994 and 
1995.  In July 2002, private pulmonologist R. S. K., M.D., 
wrote that he had reviewed the veteran's work history and 
medical records.  Dr. K. noted that the veteran had a 
significant occupational exposure to asbestos, and that he 
was found to have colon cancer in 1994.  Dr. K. concluded 
that the veteran suffered from an asbestos related colon 
cancer.

In November 2004, a VA physician reviewed the veteran's 
medical records and examined the veteran.  The physician 
indicated that the medical literature included one study that 
vaguely supported a low increase in the risk of colon cancer 
in those exposed to asbestos.  The physician stated that 
other studies did not support that finding, and that the most 
studies suggested that there was no relationship between even 
very high asbestos exposure and colon or rectal cancer.  The 
VA physician noted that he had discussed the case with a 
university affiliated physician who was a recognized national 
authority on asbestos.  The VA physician concluded that the 
preponderance of the evidence was against a relationship 
between the veteran's asbestos exposure and his colon cancer.

There are medical opinions for and against a link between 
asbestos exposure and the veteran's colon cancer.  Dr. K. did 
not indicate that he had reviewed medical literature, and 
provided little explanation of his conclusion.  The VA 
physician explained that a review of medical literature and 
consultation with an expert led him to conclude that the 
veteran's colon cancer was not related to asbestos exposure.  
The VA physician's consideration of medical literature and 
his explanation of his conclusion make his opinion more 
persuasive than that of Dr. K.  The Board finds, therefore, 
that the preponderance of the evidence is against a link 
between asbestos exposure and the veteran's colon cancer.  
The evidence does not indicate that the veteran's colon 
cancer developed during service, as it was diagnosed many 
years after service.  The Board denies the appeal for service 
connection for colon cancer.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for colon cancer is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


